DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, and 10 of U.S. Patent No. 10/926,941. Although the claims at issue are not identical, they are not patentably distinct from each other because they include the same subject matter which would be obvious to one of ordinary skill in the art.
Application #17/145,534 
US 10,926,941
Claim 1: A dispenser device (10) configured to dispense active ingredient- containing or active ingredient-carrying strips, having a housing (11), in which housing there is arranged a spool chamber (12) configured to accommodate an active ingredient-containing or active ingredient-carrying band (221), in which housing there is mounted a wheel transmission (121) with an output roller (154) configured to convey the band (221), and in which housing there is arranged a severing device (161) configured to sever the strips from the band (221), characterized - in that an indexing coupling mechanism (72) is positioned upstream of the wheel transmission (121), - in that the indexing coupling mechanism (72) has a manually actuatable triggering element (91), and - in that the output roller (154) is driveable in incremental steps by the indexing coupling mechanism (72).

Claim 1. A dispenser device (10) configured to dispense active ingredient-containing film or active ingredient-carrying film strips, having a housing (11), in which housing there is arranged a spool chamber (12) configured to accommodate an active ingredient-containing film or active ingredient-carrying film band (221), in which housing there is mounted a wheel transmission (121) with an output roller (154) configured to convey the band (221), and in which housing there is arranged a severing device (161) configured to sever the strips from the band (221), characterized in that, the wheel transmission (121) includes a drive wheel (122) configured to drive the output roller (154), the drive wheel (122) has a central hub (124) and a web (125) with an encircling collar (127), the drive wheel (122) is mounted in the housing (11) on a housing journal (52) arranged in a housing top part (51), on an outer side of the hub (124) is configured a driver (128) integrally formed on the hub (124), the driver (128) having a hook-like form protruding radially from the hub (124), the hub (124) having a longitudinal bore (129), the hub (124) including a plurality of driver grooves (131), each of the driver grooves (131) delimited by a groove stop (132), an indexing coupling mechanism (72) is positioned upstream of the wheel transmission (121), the indexing coupling mechanism (72) includes an indexing pinion (74) having a plurality of indexing pegs (76) operatively positioned upstream of the wheel transmission (121) and configured to engage the plurality of driver grooves (131), in the direction of a housing bottom part (31) the indexing pegs (76) are delimited by indexing surfaces (79), the indexing coupling mechanism (72) includes a manually actuatable indexing button (91) having a plurality of guide webs (93) operatively arranged along a guide cylinder (92), the indexing button (91) configured to cooperate with an indexing spring (73) and the indexing pinion (74), the indexing button (91) and the indexing spring (73) and indexing pinion (74) are arranged coaxially with respect to one another, the guide webs (93) each having an indexing button guide surface (94), the indexing surfaces (79) of the indexing pegs (76) each operatively engaging one of the index button guide surfaces (94), and in that the output roller (154) is driveable in incremental steps by the indexing coupling mechanism (72).

Claim 2. The dispenser device (10) as claimed in claim 1, characterized in that the indexing coupling mechanism (72) has an indexing spring (73; 105).  

Claim 1. A dispenser device (10) configured to dispense active ingredient-containing film or active ingredient-carrying film strips, having a housing (11), in which housing there is arranged a spool chamber (12) configured to accommodate an active ingredient-containing film or active ingredient-carrying film band (221), in which housing there is mounted a wheel transmission (121) with an output roller (154) configured to convey the band (221), and in which housing there is arranged a severing device (161) configured to sever the strips from the band (221), characterized in that, the wheel transmission (121) includes a drive wheel (122) configured to drive the output roller (154), the drive wheel (122) has a central hub (124) and a web (125) with an encircling collar (127), the drive wheel (122) is mounted in the housing (11) on a housing journal (52) arranged in a housing top part (51), on an outer side of the hub (124) is configured a driver (128) integrally formed on the hub (124), the driver (128) having a hook-like form protruding radially from the hub (124), the hub (124) having a longitudinal bore (129), the hub (124) including a plurality of driver grooves (131), each of the driver grooves (131) delimited by a groove stop (132), an indexing coupling mechanism (72) is positioned upstream of the wheel transmission (121), the indexing coupling mechanism (72) includes an indexing pinion (74) having a plurality of indexing pegs (76) operatively positioned upstream of the wheel transmission (121) and configured to engage the plurality of driver grooves (131), in the direction of a housing bottom part (31) the indexing pegs (76) are delimited by indexing surfaces (79), the indexing coupling mechanism (72) includes a manually actuatable indexing button (91) having a plurality of guide webs (93) operatively arranged along a guide cylinder (92), the indexing button (91) configured to cooperate with an indexing spring (73) and the indexing pinion (74), the indexing button (91) and the indexing spring (73) and indexing pinion (74) are arranged coaxially with respect to one another, the guide webs (93) each having an indexing button guide surface (94), the indexing surfaces (79) of the indexing pegs (76) each operatively engaging one of the index button guide surfaces (94), and in that the output roller (154) is driveable in incremental steps by the indexing coupling mechanism (72).

Claim 3. The dispenser device (10) as claimed in claim 1, characterized in that the output roller (154) is loaded in a radial direction by a pressure- exerting roller (158).  

Claim 2. The dispenser device (10) as claimed in claim 1, characterized in that the output roller (154) is loaded in a radial direction by means of a pressure-exerting roller (158).

Claim 4. The dispenser device (10) as claimed in claim 1,44 characterized in that the indexing coupling mechanism (72) has a positively locking indexing coupling.  

Claim 3. The dispenser device (10) as claimed in claim 1, characterized in that the indexing coupling mechanism (72) has a positively locking indexing coupling.

Claim 5. The dispenser device (10) as claimed in claim 1, characterized in that the severing device (161) is unblockable and has a severing tool (177).  

Claim 4. The dispenser device (10) as claimed in claim 1, characterized in that the severing device (161) is unblockable and has a severing tool (177).

Claim 7. The dispenser device (10) as claimed in claim 1, characterized in that the maximum length of the severable strip can be limited.  

Claim 5. The dispenser device (10) as claimed in claim 1, characterized in that a maximum length of the severable strip can be limited.

Claim 8. The dispenser device (10) as claimed in claim 1, characterized in that the severing device (161) is lockable against a drive device (71) which has the indexing coupling mechanism (72) and the wheel transmission (121).  

Claim 6. The dispenser device (10) as claimed in claim 1, characterized in that the severing device (161) is lockable against a drive device (71) which has the indexing coupling mechanism (72) and the wheel transmission (121).

Claim 9. A method for dispensing active ingredient-containing or active ingredient- carrying strips by a dispenser device (10) as claimed in claim 1, wherein an active ingredient-containing or active ingredient-carrying band (221) is arranged between the output roller (154) and the pressure-exerting roller (158), said method comprising the following steps: - a manual actuation of the triggering element (91) triggers an indexing of the indexing coupling mechanism (72), 45 - the indexing of the indexing coupling mechanism (72) couples a movement of the triggering element (91) to the rotation of a drive wheel (122), such that the drive wheel (122) rotates through a defined angle of rotation, - the drive wheel (122) transmits the rotational movement by the wheel transmission (121) to the output roller (154), - the rotating output roller (154) conveys the band (221), - the conveying of the band (221) by the travel that is dependent on the defined angle of rotation of the drive wheel (122) releases the severing device (161), - a strip is severed from the band (221) by the severing device (161).  

Claim 9. A method for dispensing active ingredient-containing or active ingredient-carrying strips by a dispenser device (10) as claimed in claim 1, wherein an active ingredient-containing film or active ingredient-carrying film band (221) is arranged between the output roller (154) and the pressure-exerting roller (158), said method comprising the following steps: a manual actuation of a triggering element (91) triggers an indexing of the indexing coupling mechanism (72), the indexing of the indexing coupling mechanism (72) couples a movement of the triggering element (91) to the rotation of the drive wheel (122), such that the drive wheel (122) rotates through a defined angle of rotation, the drive wheel (122) transmits the rotational movement by the wheel transmission (121) to the output roller (154), the rotating output roller (154) conveys the film band (221), the conveying of the film band (221) by the travel that is dependent on the defined angle of rotation of the drive wheel (122) releases the severing device (161), a strip is severed from the film band (221) by the severing device (161).

Claim 10. The method as claimed in claim 9, further comprising in the step of severing the strip from the band (221) by the severing device (161) the severing device (161) is manually actuated.

Claim 10. The method as claimed in claim 9, further comprising in the step of severing the strip from the band (221) by the severing device (161) the severing device (161) is manually actuated.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coggins et al. (US 2014/0312050 – hereinafter Coggins) in view of John Sullivan (US 2015/0148943 – hereinafter Sullivan) and Lewis et al. (US 7,347,134 – hereinafter Lewis).
Re Claims 1, 4, 5, 7, 8, 9, and 10:
Coggins discloses a dispenser device (at 200a) having a housing (200a), in which housing (200a) there is arranged a spool chamber (at 24), in which housing (200a) there is mounted a wheel transmission (53) with an output roller (57) configured to convey the band (35), characterized in that an indexing coupling mechanism (54) is positioned upstream of the wheel transmission (53 – also drive wheel (55)), in that the indexing coupling mechanism (54) has a manually actuatable triggering element (21), and in that the output roller (57) is driveable in incremental steps by the indexing coupling mechanism (54), but fails to teach configured to dispense active ingredient-containing or active ingredient-carrying strips/band, and in which housing there is arranged a severing device configured to sever the strips from the band.

Sullivan teaches configured to dispense active ingredient-containing or active ingredient-carrying strips/band (2, 3) (see Figs. 1-24).  Re Claim 4: Sullivan teaches in that an indexing coupling mechanism has a positively locking (71, 72) indexing coupling (see Fig. 17).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Coggins with that of Sullivan to dispensing medication to a patient as intended usage and to prevent unwanted dispensing of product.

Lewis teaches in which housing there is arranged a severing device (22, 46) configured to sever strips from a band (see Figs. 1-24).  Re Claim 5: Lewis teaches in that the severing device (22, 46) is unblockable and has a severing tool (22, 46) (see Figs. 1-24).  Re Claim 8: Lewis teaches in that the severing device (22, 46)  is lockable against (by way of corresponding gears, corresponding spacing between gears, and 56) a drive device which has the indexing coupling mechanism and the wheel transmission (see Figs. 1-24) (see col. 6 lines 57-67) (Examiner notes that Lewis also teaches a drive wheel connection to triggering element and severing device (see Figs. 1-24)).  Re Claim  10: Lewis teaches the step of severing the strip from the band by the severing device (see Figs. 1-24).  (Examiner notes the combination would be capable of providing the severing device is manually actuated as Coggins teaches manual or automatic dispensing and one of ordinary skill in the art is capable of having one in place of the other).  .  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Coggins with that of Sullivan and Lewis to assist in dispensing of individual strips.

Further Re Claim 2:Coggins discloses in that the indexing coupling mechanism (54) has an indexing spring (52) (see Fig. 24A).

Further Re Claim 3:
Coggins discloses in that the output roller (57) is loaded in a radial direction by means of a pressure-exerting roller (56) (see Figs. 24A-24C).

Further Re Claim 6:
Coggins discloses in that said device has a dosing device (23 – opening) (see Fig. 22)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daniel Lintell (US 7,495,546) – teaches dose unit indicator (107) (see Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651